Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17, 18-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 14 and 18 recites “shaft is integrally formed to the hollow handle/rounded ball-head”, the specification discloses hollow handle 12 coupled to a shaft 14 in para [0021] and [0025]:

[0021] FIGS. 1 and 2 illustrate an exemplary insertion device 10 including a hollow handle 12 coupled to a shaft 14 terminating in a cap 16.

[0025] As shown in FIG. 1, hollow handle 12 is bilaterally symmetric about a plane extending along the longitudinal axis L of hollow handle 12 and may include a clam shell arrangement. Shaft 14 may extend along a longitudinal shaft axis S from a proximal end 26 within hollow handle 12 (FIG. 3) to a distal end 28 coupled to cap 16. As shown in FIG. 3, proximal end 26 of shaft 14 is fixedly secured via attachment mechanism 50 (e.g., screws, bolts, or the like) to hollow handle 12 such that shaft is fixedly coupled (e.g., rotationally and axially immovably attached) to hollow handle 12.

However, does not disclose “shaft is integrally formed to the hollow handle” nor “shaft is integrally formed to the rounded ball-head”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17, 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 18 recites “shaft is integrally formed to the hollow handle/rounded ball-head”. The term “integrally formed” renders indefinite because the invention clearly recites coupling mechanism in para [0021] and [0025], and no evidence of molding is shown that the handle and shaft is formed in one piece, it is not clear whether the Applicant is referring the term “integrally formed” as the handle and shaft is form in a 
For Examining purposes, the Examiner interprets this phrase as “forming in a unit” based on Applicant’s disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouyang (U.S. Patent Application Publication No. 2012/0289858 A1), hereinafter referred to as Ouyang.
Regarding claim 1, Ouyang teaches an insertion device, comprising:
A hollow handle (handle body 108, Fig.1, [0114]);
A shaft extending distally of the hollow handle (shaft 122, Fig.1, [0114]); and
A cap (tip housing 600, Fig.6) coupled to a distal end of the shaft (distal tip 120 includes a tip housing, location as seen in Fig.1, [0120]), the cap (camera assembly 640, Fig.6) and LED (LEDs 630, 632, [0120-0121]) coupled thereto, 
Wherein the shaft is fixedly (e.g. secured or fastened) secured to the hollow handle (Fig.1, 23 [0134]), and 
wherein the hollow handle is devoid of circuit boards. ([0135] Ouyang suggests processing could be done at the distal tip by the image sensor itself so that no further processing equipment is required, therefore Ouyang’s handle devoid circuit boards)

Regarding claim 2, Ouyang teaches wherein the shaft is a rigid shaft (malleable shaft 2200, which suggests some degree of rigidity Fig.22, [0133]). 

Regarding claim 11, Ouyang teaches wherein the LED is a first LED (630), the insertion device further including a second LED (632) disposed on the cap (as seen in Fig.6).


Regarding claim 12, Ouyang teaches wherein each of the first and second LEDs (630, 632) is disposed on opposing side of the camera (as seen in Fig.6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kupferschmid (U.S. Patent Application Publication No. 2006/0270904) in view of Matsumoto (U.S. Patent 6,494,827 B1), further in view of Birnkrant (US Patent Application Publication No.2014/0107416 A1)
Regarding claim 1, Kupferchmid teaches an insertion device comprising a hollow handle (circled portion including handle 3 and curved head portion as seen in annotated Fig.1 below); a shaft (shaft 2 Fig.2) extending distally of the hollow handle (Fig.1);
And a cap (distal end of shaft 2) coupled to a distal end of the shaft (end of shaft 2 more proximal to the cap) the cap including imaging optics (“lens of the endoscope”, [0028]) and a light source (illumination fibers 12, [0028]) coupled thereto, 
Wherein the shaft is fixedly (secured or fastened) to the hollow handle (Fig.1), and
Wherein the hollow handle is devoid of circuit boards (Kupferchmid’s handle portion exclude circuit boards Fig.1).

    PNG
    media_image1.png
    419
    673
    media_image1.png
    Greyscale

Annotated Fig.1
Kupferschmid discloses using optical fiber extending to the distal end [0006-0009], however does not disclose the cap including a camera and LED.
Matsumoto discloses an endoscope device an operation apparatus, wherein electronic endoscope can be an alternative to an optical endoscope, and that it’s known to incorporate an imaging device such as CCD at the distal end of an insertion portion (Col. 9 line 15-29).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Kupferschmid to include electronic endoscope including imaging device at the distal end of the insertion portion, such as that taught by Matsumoto, to provide the predictable result of producing endoscope image electronically at the distal end (Col.9 line 24-29), as an obvious alternative to optically.
(Fig.3A 3B) of an endoscope as an alternative to optical fiber extending to the distal end [0041-0046]. 
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Kupferschmid to use LED at the distal end of an endoscope as an alternative to fiber bundles, such as that taught by Birnkrant, to transmit light to the examination site of surgical instrument.
Regarding claim 3, Kupferchmid teaches wherein the hollow handle includes a rounded ball-head (as seen in annotated Fig.1 above) and an extension depending thereform (handle 3).
Regarding claim 4, Kupferchmid teaches wherein the shaft extends from a location within the ball-head (channels in handle 3 lead into the hollow shaft 2 evidenced at least parts of shaft 2 extends within the ball-head [0025], [0031]) and through a side of the ball-head of the hollow handle.
Regarding claim 5, Kupferchmid teaches wherein a port extends from a side of the ball-head of the hollow handle opposite the side from which the shaft extends (access 7 extends on the opposite side of the shaft 2 Fig.1).
Regarding claim 6, Kupferchmid teaches wherein a proximal end of a working channel is coupled to the port (proximal of channel 8 coupled to access 7 [0023]) and a distal end of the working channel is received within the shaft or cap [0023].
Regarding claim 7, Kupferchmid teaches wherein the hollow handle includes a plug extending from a portion of the extension of the hollow handle opposite the ball-head (see annotated Fig.1 above)
Regarding claim 8, Kupferchmid teaches wherein the plug is selectively coupleable and uncoupleable from an umbilicus connector (the plug is capable of connecting to devices [0025-30]).
Regarding claim 9, Kupferchmid teaches wherein the handle includes two fluid ports (ports 9 and 10 Fig.1 proximate the plug) proximate the plug.
Regarding claim 10, Kupferchmid teaches wherein each of the two fluid ports is fluidly coupled to a tube (ports 9 and 10 connects to a tubes Fig.1).  extending through the hollow handle (Fig.1) through the shaft, and toward the cap [0025].
Regarding claim 13, Kupferchmid teaches wherein a working channel (channel 8) extends through and proximally of a proximal end of the shaft (Fig.1).                                                                    



Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kupferschmid in view of Matsumoto.
Regarding claim 14, Kupferschmid teaches an insertion device (endoscope 1), consisting essentially of:
	A hollow handle, the handle consisting essentially of:
A head (curved head portion as seen in annotated Fig.1 above) having a port (working channel 8 Fig.1) extending from a  (right side Fig.1) of the head; and a grip (annotated Fig.1) depending from the head;
A shaft (shaft 2 Fig.2) extending distally from within (channels in handle 3 lead into the hollow shaft 2 evidenced at least parts of shaft 2 extends within the ball-head [0025], [0031]) the hollow handle (annotated Fig.1 above);
A cap (distal end of shaft 2) coupled to the distal end of the shaft (end of shaft 2 more proximal to the cap), the cap including imaging optics (“lens of the endoscope”, [0028]) and a light source (illumination fibers 12, [0028]) coupled thereto, 
Wherein the shaft is integrally formed (form in a unit) to the hollow handle (Fig.1),
and wherein the hollow handle is devoid of circuit boards (Kupferchmid’s handle portion exclude circuit boards Fig.1).

However, Kupferschmid does not disclose the cap including a camera.
Matsumoto discloses an endoscope device an operation apparatus, wherein electronic endoscope can be an alternative to an optical endoscope, and that it’s known to incorporate an imaging device such as CCD at the distal end of an insertion portion (Col. 9 line 15-29).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Kupferschmid to include electronic endoscope including imaging device at the distal end of the insertion portion, such as that taught by Matsumoto, to provide the predictable result of producing endoscope Col.9 line 24-29), as an obvious alternative to optically.
Regarding claim 15, Kupferschmid teaches wherein the head of the handle is a rounded ball-head (see annotated Fig.1 above), and a proximal end of the shaft is disposed within the rounded ball-head of the handle (channels in handle 3 lead into the hollow shaft 2 evidenced at least parts of proximal end of shaft 2 extends within the ball-head [0025], [0031]).
Regarding claim 16, Kupferchmid teaches wherein the head of the handle is a rounded ball-head (annotated Fig.1 above), wherein a plug extends from the grip in a direction opposite of the rounded ball-head (annotated Fig.1), and wherein the plug is selectively coupleable and uncoupleable from an umbilicus connector (the plug is capable of connecting to devices [0025-30]).
Regarding claim 17, Kupferschmid teaches wherein the grip includes two ports proximate the plug (two ports 9 and 10 proximate to the plug see annotated Fig.1 above), wherein each of the two ports is fluidly coupled to a tube extending through the handle, through the shaft and toward the cap (ports 9 and 10 connects to a tubes Fig.1 extending through the hollow handle towards the cap Fig.1 [0025]).


Claims 18-20  rejected under 35 U.S.C. 103 as being unpatentable over Kupferschmid, in view of Matsumoto.
Regarding claim 18, Kupferschmid teaches an insertion device (endoscope 1), comprising:
	A handle, the handle consisting essentially of:
A rounded ball-head (curved head portion as seen in annotated Fig.1 above) having a port (working channel 8 Fig.1) extending from a first side (right side Fig.1) of the rounded ball-head; and
A grip (annotated Fig.1) depending from the rounded ball-head, the grip including a pair of fluid ports (channel 9 and 10 Fig.1) and a plug (annotated Fig.1) extending from the grip in a direction opposite that of the rounded ball-head;
A shaft (shaft 2 Fig.1) having a proximal end disposed within the rounded ball-head (Fig.1) and extending from a second side (left side Fig.1) of the ball-head in a direction opposite the first side of the rounded ball-head, wherein the shaft is integrally formed to the rounded ball-head of the handle (Fig.1); and
A cap (distal end of shaft 2) coupled to the distal end of the shaft (end of shaft 2 more proximal to the cap), the cap including imaging optics (“lens of the endoscope”, [0028]) and a light source (illumination fibers 12, [0028]) coupled thereto. 

However, Kupferschmid does not disclose the cap including a camera.
Matsumoto discloses an endoscope device an operation apparatus, wherein electronic endoscope can be an alternative of optical endoscope, and that it’s known to (Col. 9 line 15-29).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Kupferschmid to include electronic endoscope including imaging device at the distal end of the insertion portion, such as that taught by Matsumoto, to provide the predictable result of producing endoscope image electronically at the distal end Col.9 line 24-29.
	 
Regarding claim 19, Kupferschmid in view of Matsumoto teaches wherein a proximal end of a working channel (proximal of hollow shaft 2) is coupled to the port (8) and extends distally through a proximal end of the shaft and towards the cap (working channel 8 for inserting medical instrument thus coupled to the hollow shaft and extends distally through the proximal end of the shaft to the distal end [0023-30]).
Regarding claim 20, Kupferschmid in view of Matsumoto teaches wherein the handle includes a cable or a bundle of cables (cable for light channel 11) having a first end coupled to the camera and/or light source and a second end coupled to the plug (light channel 11 having light conducting fibers [0028-30], external light source to the plug [0025-30] provide lights to examination site).



Response to Arguments
35 USC § 112
35 USC § 112 rejections regarding Claims 1-13 included in Office Action mailed on 12/28/2020 has been withdrawn per applicant’s amendment to the claim filed 03/29/2021.

Claim Rejection – 35 USC  § 102:
Applicant's arguments with respect to the 35 U.S.C. 102 rejection of claims 1, 2, 11, 12, filed 03/29/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, 2, 11, 12, applicant argues that Ouyang does not teaches the amended limitation “wherein the shaft is fixedly secured to the hollow handle” on page 7-8 of the remark, because Ouyang discloses removability and disposability of the cannula 102 which includes shaft 122 and handle. The Examiner respectfully disagrees. 
Regarding [0114] of Ouyang, the Examiner acknowledge the reusable aspect of handle 108 and display 110, however, the claim limitation recites “wherein the shaft is fixedly secured to the hollow handle”, even though Ouyang suggests the handle 108 can be reuse, Ouyang’s handle 108 is still, fixedly secured to the shaft 122 as seen in Fig.23, [0134], when it’s not being removed or replaced. Therefore, the Examiner respectfully contends that Ouyang disclose the claimed invention, and this rejection of claims 1, 2, 11, 12 is being maintained.

Claim Rejection – 35 USC  § 103:
Applicant's arguments with respect to the rejection of claims 1, 3-10, 13, filed 03/29/2021 have been fully considered but they are not persuasive.
Regarding claims 1, 3-10, 13, applicant argues that Kupferschmid fails to teach or suggest the device of amended claim 1 which includes limitation “the shaft is fixedly secured to the hollow handle” because Kupferchmid repeatedly teaches the removability of the shaft from the handle to facilitate easier cleaning of the disclosed device on page 8-9 of the remark. 
The Examiner acknowledge the removability aspect discloses in Kupferchmid, however, does not agree that Kupferchmid does not disclose “the shaft is fixedly secured to the hollow handle”. As acknowledge and highlighted by Applicant on page 9 of the remark:

	[0004] This aim is fulfilled by the invention in a manner characterized in that the handle can be removably secured on the shaft by means of a coupling mechanism.


Kupferchmid’s shaft is fixedly (e.g. to securely placed or fastened) secured to the hollow handle (by means of coupling mechanism).
Therefore, the Examiner respectfully contends that Kupferschmid disclosed the amended limitation, thus modification of Kupferschmid is proper, and that this rejection of claims 1, 3-10, 13 of Kupferschmid in view of Matsumoto, further in view of Birnkrant, is being maintained.
Regarding rejection of independent claim 14 (Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kupferschmid in view of Matsumoto) and independent claim 18 (Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kupferschmid, in view of Matsumoto), since Kupferchmid discloses wherein the shaft is integrally formed (formed as a unit) to the hollow handle (via coupling mechanism Fig.2 [0004]) as recites in claim 14, and wherein the shaft is integrally formed (formed as a unit) to the rounded ball-head of the handle (via coupling mechanism Fig.2 [0004]), also as acknowledge by the Applicant as seen above, the rejection of claims 14-17, and 18-20 is being maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546.  The examiner can normally be reached on Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MINQIAO HUANG/           Examiner, Art Unit 3795  

/MICHAEL J CAREY/           Supervisory Patent Examiner, Art Unit 3795